DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: claims 12-13 in the reply filed on 7/1/2022 is acknowledged.  The traversal is on the ground(s) that Kimura (EP 3106528) is silent to features recited in claim 12.  This is not found persuasive because at the time the Requirement for Restriction/Election was filed, the shared technical feature among Groups I-IV was merely the chemical composition of claim 12, which did not make a contribution over the prior art in view of Kimura. Examiner notes that that Applicant has amended the claims such that the steel sheet of claim 12 is now the shared technical feature. However, as discussed in the 35 USC 103 rejection below, Kimura (2017/0044640) in view of Azuma (JP 2011-111670) and Harako (US 2016/0214351) teaches/renders obvious the steel sheet of claim 12. Therefore, the shared technical feature of the steel sheet according to claim 12 is not a special technical feature as it does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/18/2022.
Claim Objections
Claim 12 is objected to because of the following informalities:  In line 19, “in the steel” should read –in the steel sheet--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2017/0044640), as cited in the IDS filed 5/25/2022 hereinafter “Kimura,” in view of Azuma et al. (JP 2011-111670), hereinafter “Azuma,” wherein an English machine translation is used and cited herein, and Harako et al. (US 2016/0214351), as cited in the IDS dated 9/25/2020, hereinafter “Harako.”
Regarding claims 12-13, Kimura teaches a high-strength galvanized steel sheet having a chemical composition containing, in mass%, 0.05% or more and less than 0.12% C, 0.01% or more and less than 0.35% Si, 2.2-3.5% Mn, 0.001-0.050% P, 0.010% or less S, 0.005-0.100% Al, 0.0001-0.0060% N, 0.010-0.080% Ti, 0.010-0.080% Nb, 0.02-0.50% V, 0.020% or less Zr, 0.05-1.0% or less Mo, 0.05-1.0% Cr, 0.30% or less Cu, 0.30% or less Ni, 0.0030% or less B, 0.0001-0.1000% Sb, 0.0001-0.100% Sn, 0.0001-0.0050% Ca, and a balance of Fe and incidental impurities ([0010], [0012], [0031]-[0035]), which satisfies or overlaps with the chemical composition ranges recited in claims 12-13. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Kimura teaches wherein the steel sheet has a galvanized layer and a coating weight of 20-70 g/m2 per side ([0069]), which satisfies the instantly claimed range of 20-120 g/m2.
Kimura also teaches that its steel sheet has a microstructure that contains, in area ratio, 20-60% martensite, 40-80% ferrite, and 5% or less in total of pearlite, bainite, and retained austenite (Abstract, [0044]), which overlaps with the area ratio ranges recited in claim 12. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Kimura further teaches an average grain size of the ferrite is 10 µm or less ([0043]), which satisfies the instantly claimed range of 25 µm or less.
	Kimura also teaches a tensile strength of 780 MPa or more, preferably 980 MPa or more ([0009]), which overlaps with the instantly claimed range of 1100 MPa or more. Kimura also teaches an example having a tensile strength of 1099 MPa, which is close to the instantly claimed range of 1100 MPa or more. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Kimura is silent as to its steel sheet comprising a steel structure in which an average grain size of inclusions containing at least one of Al, Si, Mg, and Ca and existing in an area extending from a surface to a position of 1/3 of a sheet thickness is 50 µm or less, and an average nearest distance between the inclusions is 20 µm or more, as required by claim 12. Paragraph [0060] of the instant specification states that the inclusions are controlled by continuous casting under a condition where the flow velocity of molten steel at the solidification interface in the vicinity of the meniscus of the casting mold is 16 cm/s or more.
	However, in the same field of endeavor, Azuma teaches that steel sheets composed of ferrite and martensite tend to have microvoids and inhomogeneous structure with inclusions and defects in the surface layer, which deteriorates the bendability of the steel sheet ([0004, [0006]). Azuma teaches that continuously casting the slab under a condition that the molten steel flow velocity at the solidification interface near the mold meniscus is 15 cm/s or more, preferably 18 cm/s or more, and more preferably 20 cm/s or more, traps inclusions and defects between the dendrite arms and prevents the development of inhomogeneous solidified structure near the surface layer of the slab, thereby reduces the deterioration of bendability ([0058]-[0059]). Note that Kimura also teaches a steel sheet composed of ferrite and martensite (Abstract) and teaches a process comprising continuous casting of a slab ([0048]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have produced the steel sheet of Kimura using a process comprising continuously casting the slab under a condition that the molten steel flow velocity at the solidification interface near the mold meniscus is 15 cm/s or more, preferably 18 cm/s or more, and more preferably 20 cm/s or more in order to trap inclusions and defects between the dendrite arms and prevent the development of inhomogeneous solidified structure near the surface layer of the slab, thereby reducing the deterioration of bendability ([0058]-[0059]), as taught by Azuma.
	The steel sheet of Kimura modified by Azuma is produced by a continuous casting method that is substantially similar or identical to the continuous casting process described in paragraph [0060] of the instant specification as controlling the inclusions of the instant invention. Therefore, as Kimura modified by Azuma teaches a steel sheet with an overlapping composition and microstructure (Kimura: Abstract, [0010], [0012], [0031]-[0035], [0044]), and is produced by a substantially similar or identical continuous casting process (Azuma: [0058]-[0059]), one of ordinary skill in the art would expect the steel sheet of Kimura modified by Azuma to have a steel structure in which an average grain size of inclusions containing at least one of Al, Si, Mg, and Ca and existing in an area extending from a surface to a position of 1/3 of a sheet thickness is 50 µm or less, and an average nearest distance between the inclusions is 20 µm or more, as required by claim 12.
	Kimura modified by Azuma is silent as to the amount of diffusible hydrogen contained in the steel sheet.
	However, in the same field of endeavor, Harako teaches an annealing process performed under conditions in which the hydrogen partial pressure (PH2) is 0.10 to 0.50 relative to the total pressure in furnace atmosphere taken as 1 and the ratio log(PH2/PH20) is 2.5 to 4.0 wherein PH20 is the vapor partial pressure and PH2 is the hydrogen partial pressure relative to the total pressure in furnace atmosphere taken as 1, and cooling the annealed base steel sheet and holding the cooled base steel sheet under conditions in which the hydrogen partial pressure (PH2) is 0.10 to 0.30 relative to the total pressure in 
atmosphere taken as 1, the steel sheet temperature is 400°C to 600°C and the holding time is 30 seconds or more results in a steel sheet that may be galvanized without the occurrence of blistering ([0022]-[0023], [0030]). Harako also teaches that these annealing conditions result in wherein the amount of hydrogen measured by a method where after the zinc coating layer is removed from the high-strength galvanized steel sheet, the base steel sheet is heated from room temperature to 
250°C and the amount of hydrogen released from the base steel sheet during the heating is 0.05-0.40 mass ppm ([0014], [0018]), which thereby prevents blistering ([0043]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the annealing conditions of Harako above to produce the steel sheet of Kimura modified by Azuma in order to be able to galvanize without the occurrence of blistering, as taught by Harako ([0014], [0018], [0022]-[0023], [0030], [0043]). 
The steel sheet of Kimura modified by Azuma and Harako would have 0.05-0.40 mass ppm hydrogen when tested according to the method of Harako, which is after the zinc coating layer is removed from the high-strength galvanized steel sheet, the base steel sheet is heated from room temperature to 250°C and the amount of hydrogen released from the base steel sheet during the heating is measured (Harako: [0018]). Note that the method of testing diffusible hydrogen used in the instant specification paragraph [0092] involves removing the coating on a test piece and the cumulative value of the amount of hydrogen detected in the temperature region of room temperature (25°C) to less than 210°C was taken as the amount of diffusible hydrogen in steel. Thus, the 0.05-0.40 mass ppm hydrogen of Kimura modified by Azuma and Harako reads on the amount of diffusible hydrogen. Furthermore, one of ordinary skill in the art would expect the steel sheet of Kimura modified by Azuma and Harako to have a diffusible hydrogen amount that is slightly less than 0.05-0.40 mass ppm, which overlaps with the instantly claimed range of less than 0.25 mass ppm, when measured according to the method of the instant specification, as the testing method of the instant specification uses a lower temperature than the method of Harako (210°C vs. 250°C). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of copending Application No. 17/041,743 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 12-13 of the reference application teach a high-strength galvanized steel sheet with composition, coating weight, amount of diffusible hydrogen, microstructure area ratio, average grain size of ferrite, and tensile strength ranges that are identical or overlapping with the ranges recited in claims 12-13. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Claim 12 of the reference application teaches Si/Mn of 0.2 or more, which is just outside of the instantly claimed range of 0.1 or more and less than 0.2. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that claim 12 of the reference application teaches properties that are the same as or overlapping with those recited in the instant claim 12.
The claims of the reference application are silent as to comprising a steel structure in which an average grain size of inclusions containing at least one of Al, Si, Mg, and Ca and existing in an area extending from a surface to a position of 1/3 of a sheet thickness is 50 µm or less, and an average nearest distance between the inclusions is 20 µm or more, as required by the instant claim 1. However, paragraph [0060] of the instant specification states that the inclusions are controlled by casting under a condition where the flow velocity of molten steel at the solidification interface in the vicinity of the meniscus of the casting mold is 16 cm/s or more. Claims 14-15 of the reference application teach casting under the same conditions. Thus, one of ordinary skill in the art would expect the steel sheet of claims 12-15 of the reference application to comprise a steel structure in which an average grain size of inclusions containing at least one of Al, Si, Mg, and Ca and existing in an area extending from a surface to a position of 1/3 of a sheet thickness is 50 µm or less, and an average nearest distance between the inclusions is 20 µm or more, as required by the instant claim 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 of copending Application No. 17/041,680 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of the reference application teach a high-strength galvanized steel sheet with composition and properties that are the same or overlapping with the ranges recited in the instant claims 12-13. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734